FILED
                              NOT FOR PUBLICATION
                                                                           DEC 01 2015
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                              FOR THE NINTH CIRCUIT


PARMINDER SINGH,                                 No. 13-71108

               Petitioner,                       Agency No. A096-493-795

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 20, 2015**
                                San Francisco, California

Before: KLEINFELD, WARDLAW, and PAEZ, Circuit Judges.

       Parminder Singh moved to reopen removal proceedings against him. The

Board of Immigration Appeals denied his motion. We deny Singh’s petition for

review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Singh applied for asylum on March 2, 2003. The IJ denied his application

on December 17, 2008, after a hearing. The Board affirmed, concluding Singh

could relocate to another part of India. See 8 C.F.R. § 1208.13(b)(1)(i)(B). Singh

did not appeal the Board’s decision.



      Singh’s motion to reopen on February 13, 2013, was filed more than two

years after the Board’s December 7, 2010 decision, well past the 90 day deadline.

His motion is therefore untimely. 8 C.F.R. § 1003.2(c)(2). He claims changed

circumstances in his country. 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). To qualify for that exception, Singh must show

(1) evidence that conditions in India have changed since his 2008 hearing, (2) the

evidence is material, (3) the evidence was not “available and would not have been

discovered or presented” at his 2008 hearing, and (4) the evidence, “when

considered together with the evidence presented at the original hearing, would

establish prima facie eligibility for the relief sought.” Toufighi v. Mukasey, 538

F.3d 988, 996 (9th Cir. 2008) (quoting Bhasin v. Gonzales, 423 F.3d 977, 984 (9th

Cir. 2005)). In short, Singh must present “qualitatively different” evidence than

the evidence before the IJ at Singh’s 2008 hearing. Najmabadi, 597 F.3d at 987.

We review the Board’s denial of Singh’s motion for abuse of discretion. I.N.S. v.


                                          2
Doherty, 502 U.S. 314, 323 (1992). Unless the Board acted “arbitrarily,

irrationally or contrary to law,” we will affirm. Toufighi, 538 F.3d at 992.



      Singh’s evidence is insufficient to support an exception to the deadline for

moving to reopen. Some of the evidence predated the 2008 hearing, such as anti-

Sikh violence in Delhi more than 20 years before. Other information was not

material, including the affidavits by his family members and internet news articles.

That new evidence suggests that Singh may be at risk if he lived in Punjab, but his

asylum claim was denied on the ground that he could live without fear of

prosecution outside Punjab. Finally, Singh’s new evidence would not likely

change the outcome of his case because it is so similar to the evidence he presented

at his 2008 hearing. See Najmabadi, 597 F.3d at 989; In re S-Y-G-, 24 I. & N.

Dec. 247, 253 (BIA 2007). Because the Board did not abuse its discretion, Singh’s

petition for review is DENIED.




                                          3